        Case 1:17-cv-08308-PGG Document 110 Filed 08/12/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


LOKESH MELWANI and CANTAL
TRADE LTD.,
                                                                 ORDER
                              Plaintiffs,
                                                            17 Civ. 8308 (PGG)
                  -against-

HUNTER LIPTON, EAGLE POINT
FINANCIAL LLC, and MDF HOLDINGS
LLC,

                         Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the conference currently scheduled for August 20,

2020 is adjourned to October 22, 2020 at 11:00 a.m.

Dated: New York, New York
       August 12, 2020
